Citation Nr: 0531578	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-27 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the groin and feet.

2.  Entitlement to service connection for a chronic 
disability manifested by a blood abnormality, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by a liver lesion, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by a cyst on the right kidney, claimed 
as an undiagnosed illness resulting from service in the 
Persian Gulf War.

5.  Entitlement to service connection for a chronic 
disability manifested by shortness of breath, claimed as an 
undiagnosed illness resulting from service in the Persian 
Gulf War.

6.  Entitlement to service connection for a chronic 
disability manifested by dizziness, claimed as an undiagnosed 
illness resulting from service in the Persian Gulf War.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969 and from February to October 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from February to September 1991.

These matters come to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

His appeal was previously before the Board in May 1999, at 
which time the Board adjudicated issues that are no longer in 
appellate status and remanded the issues shown above for 
additional development.  The case was then returned to the 
Board, and in an October 2002 decision the Board adjudicated 
additional issues that are also  no longer in appellate 
status, and denied the issues shown above.

The veteran appealed the October 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As the result of a joint motion for remand, in a March 2003 
order the Court vacated that portion of the October 2002 
decision in which the Board denied the issues shown above, 
and remanded the case to the Board for compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).

The Board, in turn, remanded the case to the RO in December 
2003 and instructed the RO to provide the veteran with proper 
notice of the evidence needed to substantiate his claim, in 
accordance with the VCAA, and to assist him in developing any 
additional evidence shown to be relevant to the claim.  
Although the RO notified the veteran of the evidence needed 
to substantiate his claim in February 2004 and February 2005, 
the RO did not obtain the evidence identified by the veteran 
as a result of those notices.  Although the Board regrets the 
additional delay in resolving the veteran's appeal, the Board 
finds, therefore, that an additional remand is required.  For 
that reason the appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In response to the February 2004 and February 2005 notices 
the veteran reported that he had continued to receive 
treatment for his claimed disabilities from the VA medical 
centers (MCs) in Atlanta, Georgia; Tuskegee, Alabama; and 
Columbus, Georgia.  He asked the RO to obtain the records 
pertaining to that treatment to support his appeal.  The RO 
has not, however, obtained the records he identified.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of his appeal should not be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In the May 1999 decision the Board denied service connection 
for a skin rash in the groin and on the feet as an 
undiagnosed illness resulting from service in the Persian 
Gulf War because the medical evidence showed that the skin 
rash had been diagnosed as tinea cruris and tinea pedis.  The 
Board remanded the issue of direct service connection for a 
VA examination, because the service medical records show that 
he was treated in service for tinea barbae (for which service 
connection has been established).  The Board instructed the 
RO to obtain a medical opinion on whether the currently 
diagnosed tinea cruris and tinea pedis are etiologically 
related to the tinea barbae treated during service.  The 
veteran underwent a VA examination in September 1999, but the 
tinea cruris or pedis was not active at that time and the 
physician did not provide a nexus opinion.  The subsequent VA 
treatment records show, however, that he has continued to 
receive treatment for tinea pedis.  For that reason a VA 
medical opinion is needed regarding any nexus between the 
tinea barbae treated during service and tinea pedis.

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

The veteran has claimed entitlement to compensation benefits 
for a chronic blood disorder, a liver lesion, a right kidney 
cyst, shortness of breath, and dizziness as undiagnosed 
illnesses resulting from his service in the Persian Gulf War.  
Additional development is needed in order to determine 
whether any of these complaints represent a chronic 
disability that has become manifest to a degree of 10 percent 
or more, and are supported by objective indications of 
disability.

In a May 1993 report the veteran's VA physician stated that 
laboratory tests showed that he had polyclonal gammopathy, 
which he described as a serious disease related to the 
vaccines the veteran received prior to being sent to the 
Persian Gulf.  A September 1993 hospital summary shows that 
although he had a history of hypergammaglobulinemia, that 
condition was ruled out during the hospitalization.  The 
medical records make no further reference to polyclonal 
gammopathy or hypergammaglobulinemia.  It is not clear from 
the available evidence whether the veteran continues to have 
either abnormality, whether the laboratory finding has any 
clinical significance, or whether the laboratory finding is 
indicative of a chronic disability.

VA treatment records show that a computerized tomography (CT) 
scan of the abdomen in December 1993 revealed a one-
centimeter lesion at the junction of the right and left lobes 
of the liver.  A liver scan in February 1994 was normal.  The 
medical records also show that although the veteran reported 
a history of hepatitis C, there is no evidence of a diagnosed 
liver disease.  It is not clear from the available evidence 
whether the veteran continues to have the liver lesion, 
whether the laboratory finding has any clinical significance, 
or whether the laboratory finding is indicative of a chronic 
disability.

The CT scan of the abdomen in December 1993 also revealed a 
small (eight millimeter) cyst in the right kidney.  With the 
exception of a kidney stone in the left kidney, the medical 
records are silent for any complaints or clinical findings 
attributed to a kidney disease.  It is not clear from the 
available evidence whether the veteran continues to have the 
cyst in the right kidney, whether the laboratory finding has 
any clinical significance, or whether the laboratory finding 
is indicative of a chronic disability.

Accordingly, these issues are remanded for the following:

1.  The RO should obtain the veteran's 
treatment records from the VAMCs in 
Atlanta and Columbus, Georgia, and 
Tuskegee, Alabama, since February 2002.  

2.  The RO should forward the veteran's 
claims file to a VA dermatologist and ask 
the dermatologist to provide an opinion 
on whether the tinea cruris and tinea 
pedis for which the veteran was treated 
after his separation from service is 
etiologically related to the tinea barbae 
treated during service.

3.  The RO should forward the veteran's 
claims file to a VA physician and ask the 
physician to provide an opinion on 
whether the polyclonal gammopathy, 
hypergammaglobulinemia, liver lesion, or 
cyst on the right kidney have any 
clinical significance; have been manifest 
for six months or longer; are indicative 
of chronic disability; and represent 
undiagnosed illnesses.  If the physician 
indicates that the laboratory findings 
represent chronic disabilities, the 
physician should describe all symptoms 
and manifestations of those disabilities.  
If the physician finds that a medical 
examination is needed in order to provide 
the requested opinion, the veteran should 
be afforded the examination.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


